As Filed with the U.S. Securities and Exchange Commission on February 17, 2011 1933 Act File No. 002-94608 1940 Act File No. 811-04165 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 T Pre-Effective Amendment No. £ Post-Effective Amendment No. 48 T and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 T Amendment No. 50 T (Check appropriate box or boxes.) American Century Target Maturities Trust (Exact Name of Registrant as Specified in Charter) 4,KANSAS CITY, MISSOURI 64111 (Address of Principal Executive Offices)(Zip Code) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (816) 531-5575 CHARLES A. ETHERINGTON 4,KANSAS CITY, MISSOURI64111 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) T immediately upon filing pursuant to paragraph (b) £ on (date) pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) £ on (date) pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) £ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement amendment pursuant to Rule 485(b) promulgated under the Securities Act of 1933, as amended, and has duly caused this amendment to be signed on its behalf by the undersigned, duly authorized, in the City of Kansas City, State of Missouri on the 17th day of February, 2011. American Century Target Maturities Trust (Registrant) By: * Jonathan S. Thomas President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement amendment has been signed by the following persons in the capacities and on the dates indicated. SIGNATURES TITLE DATE * Jonathan S. Thomas President and Trustee February 17, 2011 * Robert J. Leach Vice President, Treasurer and Chief Financial Officer February 17, 2011 Tanya S. Beder Trustee February 17, 2011 * John Freidenrich Trustee February 17, 2011 * Ronald J. Gilson Chairman of the Board and Trustee February 17, 2011 * Frederick L.A. Grauer Trustee February 17, 2011 * Peter F. Pervere Trustee February 17, 2011 * Myron S. Scholes Trustee February 17, 2011 * John B. Shoven Trustee February 17, 2011 *By:/s/ Kathleen Gunja Nelson Kathleen Gunja Nelson Attorney in Fact (pursuant to Power of Attorney dated December 16, 2009) EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION OF DOCUMENT Exhibit - 101.INS XBRL Instance Document Exhibit - 101.SCH XBRL Taxonomy Extension Schema Document Exhibit - 101.DEF XBRL Taxonomy Extension Definition Linkbase Document Exhibit -101.LAB XBRL Taxonomy Extension Label Linkbase Document Exhibit - 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
